Citation Nr: 0600142	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
passive-aggressive personality disorder.

2.  Entitlement to service connection for a nervous disorder, 
to include a major depressive disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision in which the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's claim for service 
connection for a disability characterized as "PTSD/major 
depressive disorder/passive-aggressive personality 
disorder."  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in May 2004.

A personal hearing was held before the undersigned, sitting 
at the RO, in June 2005.  A transcript of that hearing has 
been associated with the veteran's claims file.

Clarification of issue on appeal

In June 1957, the RO denied a claim of entitlement to service 
connection for a nervous condition, identified as a passive 
aggressive personality.  The veteran did not thereafter 
appeal that decision, and it became final.  While the 
Portland RO, in the rating decision that formed the basis for 
the current appeal, characterized the disorder for which the 
veteran is seeking service connection as one encompassing a 
passive-aggressive personality disorder, the fact that this 
disorder was the subject of prior adjudication requires the 
Board to consider the veteran's claim for service connection 
for passive-aggressive personality disorder as distinct from 
the remainder of his claim for service connection for a 
nervous disorder.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering previously adjudicated claim, 
the Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant].  The issues on appeal are 
accordingly identified as indicated on the first page of this 
decision.   


FINDINGS OF FACT

1.  In a June 1957 decision, the RO denied the veteran's 
claim of service connection for a passive aggressive 
personality.  The veteran was notified of that decision, and 
of appellate rights and procedures, but did not submit a 
timely appeal.

2.  The evidence received since the RO's June 1957 decision, 
with regard to a claim for service connection for passive-
aggressive personality disorder, is neither new nor material, 
and is not so significant that it must be considered in order 
to decide fairly the merits of the claim.

3.  A nervous disorder, to include major depression, is not 
shown in service.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  The RO's June 1957 rating decision, whereby service 
connection for a passive-aggressive personality was denied, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2005).

2.  The evidence received since the RO's June 1957 rating 
decision, with regard to a claim of service connection for a 
passive-aggressive personality disorder, is not new and 
material, and the claim of service connection has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

3.  A nervous disorder, to include major depression and PTSD, 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
passive-aggressive personality disorder.  Implicit in his 
presentation is the contention that he has submitted new and 
material evidence that is sufficient to reopen his claim, 
which had been denied in June 1957.

The veteran is also seeking service connection for a nervous 
disorder, which has been deemed to encompass PTSD and major 
depression in addition to a passive-aggressive personality 
disorder.  His contentions with regard to these matters are 
set forth in detail below.  (It is noted that the veteran has 
not claimed entitlement to service connection for a 
psychosis, and the Board will not entertain such a matter in 
the following decision.) 

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim for service connection, inasmuch as 
the veteran's request to reopen that claim was received by VA 
in November 2000.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, a VCAA notice letter was 
sent to the veteran in March 2001, describing the type of 
evidence that would support his claims.  In particular, he 
was advised as to what the evidence needed to show to 
establish entitlement to service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the March 
2001 VCAA letter, the RO informed the veteran that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, and would try to help him obtain such 
evidence as medical records, employment records, or records 
from other federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the March 2001 letter, the veteran was informed that he was 
to provide VA with sufficient information regarding any 
records he wanted VA to obtain, so that VA could request them 
from the agency or person who had them.  He was specifically 
advised that "[i]t's still your responsibility to make sure 
these records are received by us."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The March 2004 Statement of the Case 
advised the veteran "VA will...request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  This notice complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the March 2001 VCAA letter, together 
with the Statement of the Case, properly notified the veteran 
of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
his claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board is of course aware of the decision of the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the VCAA notice was sent to the veteran in March 2001, prior 
to the RO's decision in January 2002.  Thus the veteran was 
provided with adequate VCAA notice and was allowed to respond 
thereto.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The veteran's 
claim of entitlement to service connection for a passive-
aggressive personality disorder, which the veteran is seeking 
to reopen, satisfies neither of those two criteria.  The 
veteran's claim to reopen was filed in November 2000.  
Accordingly, VA has no duty to assist the veteran in the 
further development of this claim until such time as the 
claim is reopened.  

However, VA is obligated to assist the veteran in the 
development of his claim for service connection for a nervous 
disorder, to include major depression and PTSD, which was not 
the subject of prior VA adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records, the report of a VA examination, service medical 
records, and statements from the veteran's family.  With 
regard to his claim for service connection for a nervous 
disorder, to include major depression and PTSD, the veteran 
has not identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented sworn 
testimony at a hearing before a Veterans Law Judge in June 
2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2005).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2005).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).



Finality/new and material evidence

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  See 
also Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936, to December 31, 1957, which were the 
regulations in effect when the veteran's claim for service 
connection was previously denied.  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim prior to 
August 2001.  Therefore, the earlier version of the law, 
which is set forth in the following paragraph, is applicable 
in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
passive-aggressive personality disorder.

Factual background

The June 1957 RO decision

In its June 1957 rating decision, the San Francisco RO denied 
service connection for several disabilities, to include a 
nervous disorder specifically identified as a passive 
aggressive personality.  The RO reviewed the veteran's 
service medical records and the report of a May 1957 VA 
examination, noting that the latter indicated 
neuropsychiatric diagnoses of passive aggressive personality, 
passive aggressive type, manifested by stubbornness, 
inefficiency, and rebellion, with a history of amnesic 
episodes.  The RO noted that passive aggressive personality 
was a constitutional or developmental abnormality and was not 
a disability under the law.  The veteran was notified of this 
decision by means of a letter dated June 25, 1957, but is not 
shown to have indicated disagreement therewith within one 
year thereafter.

Additional evidence

The evidence associated with the veteran's claims file since 
June 1957, with regard to his claim of service connection for 
a passive-aggressive personality disorder, includes VA and 
private medical records, testimony presented by the veteran 
at his personal hearing, and the report of a February 2004 VA 
examination.  

Analysis

Insofar as these records pertain to the manifestation of a 
passive-aggressive personality disorder, any further 
reference to this disorder does not alter the fact that it is 
not a disability for which service connection maybe granted 
under the applicable laws and regulations, and that any 
additional evidence, even if new in the sense that it 
presents new information, cannot be material with regard to 
the establishment of service connection.  See 38 C.F.R. 
§ 3.303(c) (2005).  The Board must therefore conclude that 
the veteran's claim for service connection for passive-
aggressive personality disorder has not been reopened.

2.  Entitlement to service connection for a nervous disorder, 
to include a major depressive disorder and post-traumatic 
stress disorder (PTSD).

Factual background

The report of the veteran's service entrance medical 
examination, dated in September 1954, shows that his 
psychiatric status was clinically evaluated as normal.  A 
January 1955 report of medical examination, conducted 
pursuant to parachute duty, also shows that his psychiatric 
status was deemed to be normal.  Service medical records 
dated thereafter reflect extensive medical treatment for 
myriad disorders, to include virtually continuous treatment 
for pulmonary complaints.  A June 1956 medical record notes 
that the veteran "hasn't felt right for one year.  Has been 
in [and] out of major hospitals in the U.S....No definite 
diagnosis has ever been established."  Episodes of amnesia 
were reported in August 1956.

The veteran was hospitalized in September 1956 for mental 
health problems.  A medical board report dated in that month 
shows that the veteran claimed that his difficulties had 
begun in the latter part of December 1955, when he had a 
"dissociative" type of reaction, with "spells" again 
recurring in approximately July 1956.  The report indicates 
the following diagnosis:  passive aggressive reaction, 
chronic, severe, manifested by inefficiency, passive 
obstructionism, impulsivity, procrastination, use of amnesia 
or fugue-like states to escape unpleasant situations.  The 
report also notes, under diagnosis, a "predisposition" of a 
lifelong passive aggressive pattern.  

In addition, the report notes that during the year of service 
immediately prior to his hospitalization the veteran had 
three Article 15's, two summary courts martial and a civil 
court conviction.  Hospitalization records dated in November 
1956 show that he had requested leave to obtain an annulment 
of his marriage "and make arrangements to marry this new 
girl that he had met during one of his recent AWOL's in Port 
Chicago."  Reports were thereafter received from military 
police and a county sheriff that the veteran, after fleeing 
the hospital without permission, had abducted this woman and 
her two babies.   

The report of the veteran's service separation medical 
examination notes, with regard to psychiatric status, a 
diagnosis of passive aggressive reaction, chronic, severe.  
Associated with the veteran's claims file are service medical 
records from the U.S. Army Hospital at Fort MacArthur, 
California; the U.S. Army Hospital at Fort Ord, California; 
Letterman Army Hospital in San Francisco; the U.S. Air Force 
Hospital at Edwards Air Force Base, California; the U.S. Air 
Force Hospital at Elmendorf Air Force Base, Alaska; the U.S. 
Army Dispensary at Fort Richardson, Alaska; and the VA 
hospital in Long Beach, California (pertaining to treatment 
accorded the veteran at that facility while on active duty).  

The veteran's DD Form 214 shows that his in-service 
occupation was that of engineer equipment mechanic, and that 
no decorations, medals, badges, commendations or campaign 
ribbons were either awarded or authorized.  

The report of a May 1957 VA psychiatric examination indicates 
a diagnosis of passive-aggressive personality, passive-
aggressive type, manifested by stubbornness, inefficiency and 
rebellion, with a history of amnesic episodes.  A report of 
July 1957 VA hospitalization notes a diagnosis of 
psychoneurosis disassociated reaction.  A VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care, 
indicates a diagnosis of psychosis, unclassified.

A December 1957 statement from Stockton State Hospital, which 
was a branch of the State of California Department of Mental 
Hygiene, shows that the veteran had been committed to that 
hospital with a history of having periods of a lack of 
emotional control and violence, accompanied by blackouts.  It 
notes that he had provided a history of blackout spells and 
seizures, and that he differentiated between the two "by 
saying that the seizure is when he is getting wild and 
attacks other people, and the blackout spells is when he runs 
away, hundreds of miles, without knowing about doing this and 
claimed complete amnesia."  The statement shows that the 
veteran attributed his problems to his experiences in the 
Army, "when he claims he was hit over the head with some 
hard object and was unconscious for approximately thirty 
hours."  The statement shows that the veteran received a 
diagnosis of antisocial reaction, and that extensive 
psychological examinations indicated that he was non-
psychotic.

The report of a January 1969 VA neuropsychiatric consultation 
notes an impression diagnosis of passive-aggressive 
personality with history of sociopathic behavior without 
psychosis.  The report of a February 1976 VA neuropsychiatric 
examination indicates that there was an overall impression 
that the veteran had a personality disorder, with no clear 
evidence that there was an ongoing neurotic process; the 
diagnosis was passive aggressive personality.  VA mental 
health treatment records dated in 1999 and 2000 show 
diagnoses of PTSD and major depressive disorder.  

In a statement submitted in April 2002, the veteran 
identified various purported incidents as stressor events 
that precipitated his PTSD.  In this statement, the veteran 
alleged that he had been trained in special operations, and 
that his attendance at heavy equipment school at Fort Belvoir 
was a subterfuge for additional special operations training.  
During this period, he states, he and others in his program 
flew to Mexico City and to La Croza, Venezuela, and that he 
travelled as Dick Harris, a biology student at Fresno State 
College, while carrying bottles of cyanide.  He also says he 
participated in an exercise in which he joined with South 
Korean soldiers, dressed as North Korean soldiers, in blowing 
up a Japanese experimental hospital in Manchuria, an 
operation during which, he alleges, there were fatalities 
among the Koreans and he himself was burned on his legs by 
white phosphorus.  He alleges that he later experienced a 
mental breakdown and that, before being discharged, his 
psychiatrist told him that all his records had been "wiped, 
that his diagnosis and everything else was a passive 
aggressive reaction and to tell everyone that this was not a 
personality disorder, but he said he couldn't use shell shock 
or anything else because they wouldn't let him put anything 
down that I was ever in combat or around any combat 
situations, and treating paranoia was not allowed..."

The report of a VA psychiatric examination conducted in 
February 2004 notes the veteran's history, as apparently 
related by the veteran, as including Special Forces training; 
the veteran indicated that his listed occupation as 
electrical generator repairman was not accurate.  As regards 
specific incidents, he furnished a history similar to that 
provided in April 2002, to include purported participation in 
special operations in Latin American and Manchuria.  The 
report shows that he indicated that he cited "one minor" 
disciplinary problem in-service, "due to a flat tire," but 
denied any other disciplinary problems.

The VA examiner, with reference to the manifestation of PTSD, 
found that the veteran satisfied DSM-IV criteria based on 
"the incident he reported in Asia where he witnessed someone 
else being killed and his own life was in danger and he was 
also traumatized by the experience in Venezuela in which he 
may have caused the death of a woman and five children whom 
he had not intended to kill."  The report indicates 
diagnoses to include PTSD, and an "other opinion" by the 
examiner in which he notes as follows:

An opinion was requested regarding the diagnosis of 
passive/aggressive reaction that appears in his 
chart....[During service] [h]e reportedly was having 
amnesic periods...and this psychiatrist apparently thought 
that he was exhibiting passive/aggressive behaviors.  It 
appears more likely that at those times, he was having 
dissociative episodes.  It is also possible that he was 
having PTSD-related symptoms which were not recognized 
as such at that time.  This veteran also indicated that 
because of the type of assignment he had in the service, 
that people there were not aware of these experiences 
nor were the doctors allowed to make a diagnosis based 
on these experiences since they were secret.  For that 
reason, it is possible that this diagnosis was given in 
lieu of a different diagnosis because of the problems of 
secrecy relating to what had happened.  I did not see 
evidence of passive/aggressive type of traits in this 
veteran....At this time, the veteran is not reporting 
symptoms consistent with a depression but he is taking 
trazodone which could be treating an underlying 
depression and thus it could be in remission but my 
impression at the present time, is that his primary 
symptoms are [PTSD]-related symptoms and that he does 
meet the DSM-IV criteria for [PTSD]....I do believe that 
the PTSD symptoms are related to his experiences in the 
service based on the stressors that he reported to me 
from the Special Operations in which he was involved.  

Analysis

The evidence clearly demonstrates that a nervous disorder is 
currently diagnosed.  Hickson element (1), a current 
disability, is satisfied.

The evidence, however, is less definitive as to whether a 
nervous disorder was manifested during the veteran's period 
of active service.  His service medical records, as noted 
above, show that his in-service mental problems were deemed 
to represent the presence of a passive-aggressive personality 
disorder; as previously pointed out, this is not a disability 
for which VA benefits can be assigned.  

The veteran, while acknowledging the fact that his service 
medical records only reflect the presence of a passive-
aggressive personality disorder, has nonetheless contended 
that this diagnosis was rendered as a subterfuge in order to 
conceal his participation in special operations.  His 
position is in essence supported by the report of the 
February 2004 VA examination, wherein it was noted that the 
veteran did not exhibit in-service passive-aggressive 
personality traits, and that his currently-diagnosed PTSD was 
related to his in-service special operations activities.

The conclusions made by the VA examiner in February 2004, 
with regard to the incurrence of in-service stressor 
incidents that support a diagnosis of PTSD, are based on the 
veteran's recitation of events which have not been 
corroborated.  As such, it is of no probative value.  See 
Swann v. Brown, 5 Vet. App. 229 (1993) [Board was not 
required to accept the medical opinions of two doctors who 
rendered diagnoses of PTSD almost 20 years after the 
claimant's separation from service and who relied on history 
as related by the claimant as the basis for those diagnoses]; 
see also Owens v. Brown, 7 Vet. App. 429 (1995) [Board not 
required to accept uncorroborated testimony of claimant as to 
dental treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events]; and Godfrey v. Brown, 8 Vet. App. 113 (1995) [Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history].  

The VA examiner in February 2004 accepted as true the 
veteran's contentions which have been shown as uncorroborated 
and essentially incapable of verification, as will be 
discussed below.  His contentions that he was in special 
operations are not supported by a single piece of evidence.  
The evidence of record on appeal, which includes service 
medical records and DD Form 214, does not in any manner show 
that the veteran was anything other than an equipment 
mechanic in the U.S. Army.

The veteran explains away this inconsistency by alleging that 
all evidence contrary to his service in special operations 
was compiled as part of a concerted effort to hide that fact.  
This is a specious argument; by invoking this line of 
reasoning, any evidence that does not comport with the 
veteran's contentions can be rejected as false.  The Board is 
unwilling to do so, and specifically notes that the evidence 
clearly demonstrates that the veteran is an unreliable 
witness.  The report of the February 2004 VA examination 
shows that he referenced only one minor transgression in 
service that resulted in discipline; records compiled 
contemporaneous with service, however, reflect that in the 
year prior to September 1956 he had three Article 15's, two 
summary courts martial and a civil court conviction.  The 
veteran has not provided the Board with any reason to believe 
his history of special operations.

The Board acknowledges that a diagnosis of PTSD was rendered 
on VA examination, based on a history of in-service 
stressors.  It must be reiterated that there is no 
evidentiary basis that those stressors occurred, and that a 
diagnosis based on a claimant's recitation of events is not 
probative.  It must also be pointed out that the veteran's 
purported stressor events are inherently unverifiable, since, 
according to him, they were conducted under cover, under an 
assumed name, and were of such a nature as to require that 
all references thereto, to include medical treatment 
resulting from that service, be "wiped" from the record.  
While there was no attempt to seek verification from the 
United States Armed Services Center for Unit Records Research 
(CURR) of the occurrence of the veteran's purported 
stressors, it must be emphasized that the information 
presented by the veteran, to the effect that he served in 
secret undocumented operations under an assumed name, is by 
its very nature unverifiable.  

The Board must also point out that since the actual probative 
evidence does not demonstrate that the veteran experienced 
combat, corroboration of his stressors is required.  For the 
reasons explained above, the Board finds that no such 
corroboration has been made.  Service connection for PTSD 
requires credible supporting evidence that the claimed 
stressor occurred.  As is obvious from this discussion, no 
such evidence has been presented by or on behalf of the 
veteran; his purported stressors have not been verified, or 
are too vaguely presented to be capable of verification.  

The Board notes that the VA examiner, in February 2004, 
questioned the in-service diagnosis of passive-aggressive 
personality disorder, suggesting that the veteran experienced 
dissociative episodes or PTSD during service.  While the 
Board cannot substitute its own medical opinion in favor of 
that of a medical expert, it must nonetheless be pointed out 
that the examiner's finding of a mis-diagnosis is at least in 
part premised on the veteran's unsubstantiated recitation of 
events; the examiner indicated in that report that, "[since] 
the doctors [were not] allowed to make a diagnosis based on 
these experiences since they were secret...it is possible that 
this diagnosis was given in lieu of a different diagnosis 
because of the problems of secrecy relating to what had 
happened."  There is, to reiterate, no evidence that the 
"secret" experiences occurred.  

It must further be noted, in that regard, that reports of VA 
examinations conducted in May 1957, January 1969, and 
February 1976 by different examiners all reflect diagnoses of 
passive-aggressive personality disorder.  This not only 
raises questions as to the accuracy of the findings of the VA 
examiner in February 2004 with regard to an in-service mis-
diagnosis, but also once again demonstrates the inherently 
unbelievable nature of the veteran's argument, to the effect 
that the in-service diagnoses of passive-aggressive 
personality disorder were rendered as part of a conspiracy 
intended to hide his special operations combat experience.  
There is no evidence to suggest that VA personnel engaged in 
or perpetuated any conspiracy over several decades.  

In brief, the Board finds that Hickson element (1), an in-
service injury or disease, is not met.  The veteran's service 
medical records do not indicate the presence of any nervous 
disability in service other than a passive-aggressive 
personality disorder; there is no reference to major 
depression or any other acquired psychiatric disorder in 
service, and there is no credible evidence that the veteran 
incurred an in-service nervous disorder that constitutes a 
disability for VA purposes.  It accordingly follows that 
Hickson element (3), medical nexus, is not satisfied, since 
there can be no nexus between two items when one item is not 
shown to be present.  A similar analysis is required with 
regard to the veteran's claim for PTSD; there are no 
verifiable in-service stressors and no supportable nexus 
between the veteran's service and any current diagnosis.  
Hickson elements (1) and (3), respectively, are accordingly 
not satisfied.

In the absence of satisfaction of either Hickson element (2) 
or (3), the Board must conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a nervous disorder to include PTSD and 
a major depressive disorder. 


ORDER

New and material evidence has not been received with regard 
to a claim of entitlement to service connection for passive-
aggressive personality disorder, and the benefits sought on 
appeal as to that claim remain denied.

Service connection for a nervous disorder, to include a major 
depressive disorder and PTSD, is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


